Appellant sued appellee for damages to an auto truck, the result of a collision between said truck and appellee's street car. Final judgment was rendered by the court in appellant's behalf in the sum of $478.02.
Appellant's brief is not in accordance with the rules of this court, in that it violates rules 24 and 25 of the Court of Civil Appeals (142 S.W. xii) for the government of the preparation of briefs, in that it does not set out the particular error in the action of the court with sufficient certainty to identify same, and no reference to the page or motion for new trial or in the transcript is made. The record discloses that appellee asked for a new trial, and no motion for new trial was made by appellant. No assignment of error was filed in the trial court by appellant before he took out the transcript, and an inspection of the record discloses that the assignment complained of in appellant's brief is not contained in the record.
Appellant's brief not being in conformity with the rules of this court and article 1612 of Vernon's Sayles' Texas Civil Statutes, the same cannot be considered by the court; and, there being no fundamental errors of law apparent of record, the judgment of the lower court is affirmed.